DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samir S. Khoury on Reg No.60,174 on 8/26/2022.

The application has been amended as follows: 

Claim 1 (Currently amended): A recommendation system comprising a CPU and a memory wherein the CPU is configured to: 
acquire characteristic information including a gender, age, place of residence, and preference of a user; 
recognize a characteristic of the user, based on the characteristic information of the user acquired; 
access an activity database which stores, in the memory, activity information that includes information on various activities that can be experienced and information on facilities in which the activities can be experienced; 
extract a proposal activity suitable for the characteristic of the user recognized and acquire activity information of the proposal activity, wherein amongst a plurality of different information about the proposal activity included in the activity information, the activity information includes proposal activity can be experienced, an expected time required to move from the current position of the user to the facility in which the proposal activity can be experienced, a time required for the proposal activity, a skill required for the proposal activity, and a tool required for the proposal activity as evaluation elements; 
assign a rank for each of the evaluation elements to the proposal activity; and 
use a rank of aselected evaluation element, of the evaluation elements, selected from each of the selected evaluation element assigned to the proposal activity becomes higher, 
the terminal device, which includes the CPU and the memory, being gripped and used by the user, is configured to; 
receive a selection of the selected evaluation element performed by the user on the terminal device; 
allow the display of the terminal device to display the rank distance screen, selected evaluation element whose selection is received; 
obtain motion detection data obtained by a motion sensor provided on the terminal device, and recognize a displacement of the terminal device, and a size and a speed of a swing of the terminal device that is gripped by a hand of the user and swung; and 
receive, based on the displacement of the terminal device, and the size and the speed of the swing of the terminal device recognized, the selection of the selected evaluation element.

Claim 6 (Currently Amended): The recommendation system according to claim 5, wherein 
the CPU allows the display to display the activity proposal screen that displays the evaluation input area including a plurality of sub-areas having different colors or shades and a second proposal activity icon corresponding to the proposal activity, and 
recognizes the rank of the evaluation of the user for the proposal activity according to the sub-area to which the second proposal activity icon is moved when an operation of moving the second proposal activity icon to the evaluation input area is performed on the display on which the activity proposal screen being displayed.

Claim 8 (Currently Amended): The recommendation system according to claim 1, wherein the CPU allows the display to display an activity list screen on which a list of a plurality of third proposal activity icons individually associated with a plurality of proposal activities are displayed with respect to the plurality of proposal activities, which are extracted and are selected in an arrangement mode according to a predetermined condition.

Claim 14 (Currently Amended): A recommendation method executed by a computer including a CPU and a memory, comprising: 
a user characteristic information acquisition step of acquiring characteristic information including a gender, age, place of residence, and preference of a user; 
a user characteristic recognition step of recognizing a characteristic of the user, based on the characteristic information of the user acquired in the user characteristic information acquisition step; 
a proposal activity information acquisition step of accessing an activity database, which stores in the memory, activity information including information on various activities that can be experienced and information on facilities in which the activities can be experienced, extracting a proposal activity suitable for the characteristic of the user recognized in the user characteristic recognition step, and acquiring activity information of the proposal activity, wherein amongst a plurality of different information about the proposal activity included in the activity information, the activity information includes proposal activity can be experienced, an expected time required to move from the current position of the user to the facility in which the proposal activity can be experienced, a time required for the proposal activity, a skill required for the proposal activity, and a tool required for the proposal activity as evaluation elements; 
a rank assignment step of assigning a rank for each of the evaluation elements to the proposal activity; 
a display control step of using a rank of aselected evaluation element, of the evaluation elements, selected from each of theselected evaluation element assigned to the proposal activity becomes higher, the display device being gripped and used by the user; 
an evaluation element selection reception step of receiving selected evaluation element performed by the user on the terminal device; 
a display step of allowing the display of the terminal device to display the rank distance screen,selected evaluation element whose selection is received, by the evaluation element selection reception step as the selected evaluation element; and 
a displacement recognition step of obtaining motion detection data obtained by a motion sensor provided on the terminal device, and recognizing a displacement of the terminal device, and a size and a speed of a swing of the terminal device that is gripped by a hand of the user and swung, 
wherein in the evaluation element selection reception step, receiving, based on the displacement of the terminal device, and the size and the speed of the swing of the terminal device recognized by the displacement recognition step, the selection of the selected evaluation element.

Allowable Subject Matter
Claims 1, 5-9, 11-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of records Chau et al. (US 9,201,952) teaches characteristics information and proposal activities database where proposal activities are stored, ranking each of the proposal activities as evaluation elements and displaying information to the user in fig. 2A, 2B, 3A, 3B, col. 2, lines 20-35, col. 12, lines 3-10, col. 17, 42-45. Oh (US 8,775,264) teaches display devices to display rank distance screen and icons in figs. 2, 3 col. 8, lines 7-20.
Prior arts of records alone or in combination do not explicitly teach characteristic information including gender, age, place of residence and preference of a user, extracting a proposal activities and proposal activities including a distance from a current position of the user, an expected time required to move from the current position of the user to the facility in which the activity can be experienced, time required for the activity, skill of a user, and a tool, and speed, size of a swing of the users device that is gripped by the user, recited in the limitations “recognize a characteristic of the user, based on the characteristic information of the user acquired; extract a proposal activity suitable for the characteristic of the user recognized and acquire activity information of the proposal activity, wherein amongst a plurality of different information about the activity included in the activity information, the activity information includes a distance from a current position of the user to the facility in which the activity can be experienced, an expected time required to move from the current position of the user to the facility in which the activity can be experienced, a time required for the activity, a skill required for the activity, and a tool required for the activity as evaluation elements; obtain motion detection data obtained by a motion sensor provided on the terminal device, and recognize a displacement of the terminal device, and a size and a speed of a swing of the terminal device that is gripped by a hand of the user and swung; and receive, based on the displacement of the terminal device, and the size and the speed of the swing of the terminal device recognized, the selection of the selected evaluation element” in claims 1 and 14.  
The dependent claims depend from the independent claims and are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159